Citation Nr: 1541784	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  14-14 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for right eye pterygium with associated decreased visual acuity.  

2.  Entitlement to service connection for residuals of herpes zoster ophthalmicus, right eye.

3.  Entitlement to service connection for a low back disability.  

4.  Entitlement to service connection for a right knee disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

A. Bordewyk, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to August 1972, October 2001 to October 2002, December 2002 to May 2004, and August 2004 to February 2007.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which, in pertinent part, denied the above claimed benefits.

In a February 2014 VA Form 9, the Veteran withdrew the claim for service connection for a left knee disability.  Therefore, the issue will not be considered herein.  

The Board notes that the Veteran submitted relevant evidence to the RO following the last adjudication of the claim and prior to certification of the claim to the Boar; however, Section 501 Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012 (Honoring America's Veterans Act), Public Law No. 112-154, 126 Stat. 1165 amends 38 U.S.C.A. § 7105 to provide automatic waiver of initial Agency of Original Jurisdiction (AOJ) review of evidence submitted at the time of or subsequent to the submission of the substantive appeal unless the claimant or representative requests in writing that the AOJ initially review such evidence.  Section 501 is applicable to claims in which a substantive appeal is filed on or after February 2, 2013.  The Form 9 in this case was received in February 2014 and the Veteran has not requested AOJ consideration of this evidence.  Thus, the automatic waiver is for application.

The issues of service connection for a right eye disability, low back disability and right knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Current right eye pterygium with associated decreased visual acuity began during active duty service.  


CONCLUSION OF LAW

The criteria for service connection for right eye pterygium with associated decreased visual acuity are met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

As the Board is granting service connection for right eye pterygium with associated decreased visual acuity, the issue on appeal is substantiated, and there are no further VCAA duties with regard to that issue.  Wensch v. Principi, 15 Vet. App. 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A January 2014 VA treatment record documents a current diagnosis of pterygium with associated decreased visual acuity.  A November 2006 service treatment records indicates that right eye pterygium of the eyelid began during active duty service in Iraq.  A February 2007 separation examination indicated that right eye pterygium was found on his last deployment to Iraq, and he was referred to an ophthalmologist.  VA and private treatment records demonstrate treatment for right eye pterygium with associated decreased visual acuity beginning in March 2007, almost immediately after discharge, and continuing since.  

As the record demonstrates that currently diagnosed right eye pterygium with associated decreased visual acuity was incurred during active duty service and has continued since, service connection is warranted.  


ORDER

Service connection for right eye pterygium with associated decreased visual acuity is granted.  



REMAND

The Veteran has submitted additional service treatment records not previously obtained by the RO, which include evidence of a September 16, 1997, injury to the right knee with a subsequent right knee surgery in 1989, and a September 2006 injury to the low back.  The service treatment records also demonstrate that the Veteran developed herpes zoster ophthalmicus, right eye, in June 2002 which resulted in dry eyes and corneal scarring with neovascularization as of an April 2004 examination.  

As the Veteran's representative noted in a February 2015 brief, the AOJ has not yet verified the Veteran's service.  Service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty training (ACDUTRA) or injury incurred or aggravated by inactive duty training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1110 (West 2002).  Under 38 U.S.C.A. § 101(22) (a) and (c) ACDUTRA means, in pertinent part, full-time duty in the Armed Forces performed by Reserves for training and full-time duty as members of the Army National Guard or Air National Guard of any State.  Id.  

Although the Veteran's active duty service has been verified as noted in the introduction, periods of ACDUTRA or INACDUTRA have not been verified.  The Veteran contends that he was on ACDUTRA at the time of the September 1997 right knee injury.  He further contends that his subsequent service aggravated the right knee injury sustained in 1997.  

Furthermore, given that the bulk of the service treatment records associated with the claims file have been submitted by the Veteran, it appears that the search performed by the AOJ is incomplete and that there may be outstanding service treatment records.  As such, all periods of the Veteran's service must be verified and all treatment and personnel records must be obtained and associated with the claims file in accordance with 38 C.F.R. § 3.159 (2014).  

The Veteran has submitted VA treatment records as recently as January 2014; however, the AOJ obtained VA treatment records from November 2008 through April 2013.  It appears that there are outstanding treatment records relevant to the claim which must be obtained.  38 U.S.C.A. § 5103A(b) (West 2002); see Massey v. Brown, 7 Vet. App. 204 (1994); see Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Finally, the Board finds that a VA examination must be provided to assess the etiology of the claimed disabilities of the right eye, low back, and right knee if the claims cannot be granted based upon any newly obtained evidence.  Regarding the right eye, although service treatment records demonstrate the incurrence of herpes zoster ophthalmicus, right eye, dry eye, and corneal scarring with neovascularization, these conditions or any residuals of herpes zoster ophthalmicus, right eye have not been demonstrated since the claim was instituted in November 2010.  The Veteran, however, has reported blurry vision and dry eyes since 2002.  As such, the Veteran should be provided with a VA examination to determine whether any currently diagnosed right eye disability, other than the already service-connected right eye pterygium with associated decreased visual acuity, is etiologically related to service, or is proximately related to service-connected right eye pterygium with associated decreased visual acuity.  

In addition, VA treatment records document continued reports of low back pain which the Veteran contends began during service in September 2006.  As such, a VA examination must be obtained to determine whether any currently diagnosed low back disability is etiologically related to service.  

Finally, a VA examination must be provided to assess the etiology of the Veteran's current right knee disability.  If it is determined that the September 1997 right knee injury and treatment took place during a period of active duty, ACDUTRA, or INACDUTRA, a VA opinion must be obtained as to whether any current right knee disability is etiologically related to service.  In addition, if the 1997 injury is determined to not have been incurred during active duty, ACDUTRA, or INACDUTRA, an opinion must be obtained as to whether any right knee injury incurred in September 1997 was aggravated by the Veteran's service.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records, including those created prior to November 2008 and beginning April 2013, and associate them with the paper or virtual claims file.  All efforts to obtain these records must be documented in the claims file.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.

2.  Ask the Veteran to provide releases authorizing VA to obtain all records of private treatment.  If the Veteran fails to complete necessary authorizations, tell him that he may obtain and submit the records himself.  If any records cannot be obtained, inform the Veteran of this fact, tell him what efforts were made to obtain the records, and advise him of any additional development that will be undertaken.

3.  Verify all periods of the Veteran's service, including all periods of active duty, ACDUTRA, and INACDUTRA.  Obtain service treatment records for all periods of active duty, ACDUTRA, and INACDUTRA.

5.  Once the above development has been completed, provide the Veteran with a VA eye examination with a qualified physician to determine whether any current disability is related to service, including as a residual of herpes zoster ophthalmicus, right eye, or proximately related to service-connected right eye pterygium with associated decreased visual acuity.  The claims folder must be sent to the examiner for review. 

The examiner is requested to list all current right eye disabilities other than right eye pterygium with associated decreased visual acuity, and should specifically state whether the Veteran has any current residuals of herpes zoster ophthalmicus, right eye.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current right eye disability had onset in service or is otherwise related to a disease or injury in service, including the incurrence of herpes zoster ophthalmicus, right eye.  

The examiner should also provide an opinion as to whether it is at least as likely as not that any current right eye disability was either (a) proximately caused by or (b) proximately aggravated by his service-connected right eye pterygium with associated decreased visual acuity.  If the examiner states the right eye disability is aggravated by service-connected right eye pterygium with associated decreased visual acuity, although not directly caused by it, the examiner should indicate the degree of additional impairment caused by the service-connected disability beyond the natural progress of the disease prior to the impairment, in terms conforming to the rating schedule.

The examiner should provide a rationale for the opinions that take into account the Veteran's reports of history, the reported in-service injuries or events, and his current symptoms.  If the examiner discounts the Veteran's reports, he or she should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

6.  When above development has been completed, provide the Veteran with a VA orthopedic examination with a qualified physician to determine whether any current back or right knee disability is etiologically related to service.  The claims folder must be sent to the examiner for review.

The examiner is requested to list all current low back and right knee disabilities.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current low back disability had onset in service or is otherwise related to a disease or injury in service, including the reported episode of low back pain during service in September 2006.  

If it is determined that the September 1997 right knee injury was incurred during active duty, ACDUTRA, or INACDUTRA, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current right knee disability had onset in service or is otherwise related to a disease or injury in service.

If it determined that the 1997 injury did not occur during active duty, ACDUTRA, or INACDUTRA, the examiner should determine whether any current right knee disability existed prior to service and if so, whether the disability underwent an increase in underlying disability during service.  

The examiner should provide a rationale for the opinions that take into account the Veteran's reports of his history, the reported in-service injuries or events, and his current symptoms.  If the examiner discounts the Veteran's reports, he or she should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

7.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


